Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00118-CR

                                        Stephen G. VIDALES,
                                              Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR7839
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 9, 2014

DISMISSED

           Pursuant to a plea bargain agreement with the State, appellant Stephen G. Vidales pleaded

nolo contendere to “continuous violence against family.” The trial court imposed sentence and

signed a certificate stating that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal.

           The clerk’s record, which includes the plea bargain agreement and the trial court’s Rule

25.2(a)(2) certification, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an
                                                                                     04-14-00118-CR


appeal “if a certification that shows the defendant has the right of appeal has not been made part

of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (Tex. App.—

San Antonio July 2, 2003, pet. ref’d) (not designated for publication). Appellant’s appointed

appellate counsel filed a written response, stating he requested an amended certification from the

trial court, but none was filed and he did not expect one to be forthcoming.

       After reviewing the record and counsel’s notice, we agree appellant does not have a right

to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).


                                                  PER CURIAM

Do Not Publish




                                                -2-